Opinion issued August 30, 2018




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-17-00240-CV
                           ———————————
        NEW OMEGA INVESTMENT PROPERTY, LLC, Appellant
                                       V.
MIKE NEMATPOUR, AKA MOHAMMAD NEMATPOUR AND CO/MAX
 REALTY, INC. AKA CO/MAX HOLDING & REALTY CO., Appellees


                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-64388


                         MEMORANDUM OPINION

      Appellant New Omega Investment Property, LLC has filed a motion for

voluntary dismissal of its appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has

issued. Appellees have not opposed the motion.
      We grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




                                        2